Citation Nr: 1734372	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  12-16 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim for bilateral carpal tunnel syndrome.

2. Entitlement to service connection for bilateral carpal tunnel syndrome.

3. Entitlement to an increased evaluation in excess of 40 percent for lumbar disc disease with intervertebral disc syndrome.

4. Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, right lower extremity.

5. Entitlement to an initial evaluation in excess of 10 percent for radiculopathy, left lower extremity.

6. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to February 1980, October 2001 to May 2002, January 2003 to December 2004, and June 2007 to September 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2017, the Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  Entitlement to a TDIU was denied in a November 2016 rating decision.  The Board has determined that the issue of entitlement to TDIU has once again been raised during the course of the appeal.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending claims, and is listing the raised TDIU claim as an issue on appeal.

With the exception of whether new and material evidence has been submitted, the issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied the Veteran's service connection claim for bilateral carpal tunnel syndrome in a June 2005 rating decision.  The Veteran did not appeal this rating decision, nor did he submit new and material evidence within one year of the rating decision.

 2. The evidence received since the June 2005 rating decision relates to an unestablished fact necessary to substantiate the Veteran's service connection claim for bilateral carpal tunnel syndrome.


CONCLUSIONS OF LAW

1. The June 2005 rating decision denying service connection for bilateral carpal tunnel syndrome is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. As new and material evidence has been received, the claim for service connection for bilateral carpal tunnel syndrome is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).




	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  Justus v. Principi, 3 Vet. App. 510, 512-513   (1992).  Significantly, however, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In an August 2002 rating decision, the RO denied service connection for bilateral carpal tunnel syndrome.  Subsequent October 2002 and February 2003 rating decisions confirmed this denial.  The Veteran was notified of the February 2003 denial but did not appeal or submit evidence within the one year appeal period. Therefore, the decision was final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156  (b), 20.1103.  

A subsequent June 2005 rating decision again denied service connection for bilateral carpal tunnel syndrome.  This decision also became final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156  (b), 20.1103.  

The June 2005 rating decision, the most recent final denial, considered the claim, service medical records, the Veteran's statements, and an April 2005 VA examination.  The June 2005 rating decision determined that service connection was not warranted as the evidence did not show that the Veteran's bilateral carpal tunnel syndrome was incurred in or aggravated by military service.  In essence, at the time of the June 2005 denial, there was no evidence of an in-service occurrence or a nexus between the Veteran's bilateral carpal tunnel syndrome and military service.

Since the June 2005 rating decision, the Veteran testified at his April 2017 Central Office hearing that he experienced symptoms during his most recent period of active service from 2007 and 2008, and that his MOS as mechanic caused and/or aggravated his bilateral carpal tunnel syndrome.  The evidence is new, material to a previously unestablished fact, and raises a reasonable possibility of substantiating the claim. Boggs v. Peake, 520 F.3d 1330 (2008).


ORDER

The petition to reopen the claim for service connection for bilateral carpal tunnel syndrome is granted.


REMAND

Bilateral Carpal Tunnel Syndrome

The record does not indicate that the Veteran has been afforded a VA examination to specifically determine the etiology of his bilateral carpal tunnel syndrome.  Given the Veteran's contentions, to include at his April 2017 Board hearing, the Board finds that a VA examination to determine the etiology of his bilateral carpal tunnel syndrome is appropriate.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).

Lumbar Spine and Radiculopathy

The Veteran's most recent VA back and associated neurological examination was in December 2015.  This examination was subsequent to the Veteran's 2015 back surgery.  At the Veteran's April 2017 Board hearing, he testified that the symptoms associated with his back and bilateral lower extremity radiculopathy improved after the surgery, but have since become increasingly more severe.  In addition, the Veteran's August 2016 VA Form 21-8940 Application for Increased Compensation Based on Unemployability reports that he last worked in May 2016 and lists his lumbar spine disability as the sole disability preventing him from securing or following any substantially gainful occupation.  As a result, the Board has determined that a new VA examination to determine the current severity of the Veteran's service-connected lumbar spine disability and bilateral lower extremity radiculopathy is necessary.

In addition, the Board notes that the December 2015 VA spine examination does not appear to comply with 38 C.F.R. § 4.59 (2016) and Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  

Currently the Veteran is in receipt of a 40 percent disability rating for his lumbar spine disability under Diagnostic Codes 5243-5242, which is the maximum disability evaluation available under this Diagnostic Code for limited range of motion.  However, the December 2015 VA examination documented objective range of motion findings which led the RO to propose a reduction from 40 percent to 10 percent in a January 2016 rating decision.  The RO acknowledged in a November 2016 rating decision that such a proposal was improper, as the matter is currently under appeal.  However, in light of the December 2015 VA examination objective medical findings seemingly consistent with a lumbar spine evaluation less than 40 percent, the Court's finding in Correia, and the Veteran's April 2017 assertion that his lumbar spine and radiculopathy disabilities have worsened, the ordering of a new VA examination is warranted.

The Board finds that the results of the new VA examinations are highly probative to the determination of the Veteran's claim for TDIU. For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide any additional treatment for his claims on appeal, or alternatively, provide the necessary information, authorization and consent to release treatment records to VA.

2. Obtain and associate any updated VA treatment records with the file.

3. Schedule the Veteran for a VA examination with an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's bilateral carpal tunnel syndrome.

After reviewing all available records, the examiner should do the following:

Provide an opinion as to whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's bilateral carpal tunnel syndrome was incurred in or aggravated by his active duty service.

In doing so, the examiner should address the Veteran's contentions at his April 2017 Board hearing with respect to his military occupation and in-service duties, the February 2011 Report of Occupational Injury from his employer, and medical records associated with treatment following a workplace injury .
 
A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.

If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. Schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current severity of the Veteran's service-connected low back disability and associated radiculopathy of the bilateral lower extremities. 

The VA spine and neurological worksheets should be completed.  Necessary diagnostic tests, if any, should be conducted.  The claims file must be available for review and the examiner should state that it has been reviewed.

The examiner should discuss in detail the severity of the Veteran's back disability and radiculopathy of the bilateral lower extremities, to include the severity and duration of any other symptomatology associated with the Veteran's service connected back disability.  

In particular, the examiner should:

a) Provide range of motion findings with discussion of the DeLuca factors and explain their effect on any additional functional limitation. 

To the extent possible, the examiner is also asked to opine as to the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the Veteran's back disability.  If the examiner is unable to so opine, he or she should clearly explain why that is so.  

b) Describe in detail the severity of the Veteran's radiculopathy of the bilateral lower extremities.

c) Describe any functional limitations in any employment setting attributable to the Veteran's lumbar spine disability and radiculopathy of the bilateral lower extremities. 

d) Determine if the Veteran is diagnosed with intervertebral disc syndrome with episodes of incapacitation requiring bed rest and treatment ordered by a physician. 

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

5. Readjudicate the Veteran's claim. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


